Citation Nr: 1530923	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  
	
This matter was previously before the Board in April 2014 and December 2014 when it was remanded for further procedural and evidentiary development.  As discussed below, the Board finds that there not been substantial compliance with December 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's May 2011 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  The Veteran was scheduled to testify at a hearing before the Board on January 9, 2013.  An October 2012 letter notified the Veteran of the date, time, and location of the hearing.  The Veteran did not appear for this hearing.  However, in November 2012 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2014).

Additional evidence received subsequent to the most recent re-adjudication of the claim, in an April 2015 supplemental statement of the case, has been added to the record.  Specifically such is a medical letter dated in April 2010, which was received by VA in May 2015.  The Veteran did not waive review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as the medical letter was previously been associated with the claims file, in April 2010, a specific remand to address such is not warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's December 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

Specifically, the December 2014 Board remand directed the RO/AMC in pertinent part to obtain an addendum opinion addressing whether it was at least as likely as not that the Veteran's behavior during service and any other evidence is consistent with his claim of a personal assault during his active service.  The December 2014 Board remand further directed that if the examiner was of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not that the Veteran has PTSD and major depressive disorder, or any other acquired psychiatric disorder, as a result of such assault(s) in service.  However, the December 2014 Board remand further directed that if the examiner determined that there was inadequate evidence to support the occurrence of the in-service personal assault(s) as is set forth in 38 C.F.R. § 3.304(f)(5) , or determined that the clinical evidence does not support a diagnosis of PTSD and major depressive disorder, or any other psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it was at least as likely as not that any diagnosed psychiatric disorder (including PTSD and major depressive disorder) had its onset in service or was otherwise etiologically related to the Veteran's service.

The resulting April 2015 VA PTSD examination report documented the Veteran's reported personal assaults and/or stressors during service but did not provide an opinion as to whether it was at least as likely as not that the Veteran's behavior during service and any other evidence was consistent with his claim of a personal assault during his active service as directed.  Moreover, the April 2015 VA examination report acknowledged that PTSD and depression had been diagnosed, and that psychotropic medications were currently prescribed, but found the evidence did not support that either of these psychiatric conditions were a result of military sexual trauma.  Specifically, the April 2015 VA examiner opined that it was less likely than not that the Veteran's current psychiatric symptoms were a result of military sexual trauma.  However, such does not address if these diagnosed psychiatric disorders onset in service or are otherwise etiologically related to the Veteran's service, other than as a result of military sexual trauma.  Id.  Therefore, the Board finds an additional medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who offered the April 2015 opinion, or suitable substitute. After reviewing the complete electronic claims file, the examiner must address the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's behavior during service and any other evidence is consistent with his claim of a personal assault during his active service.  If the examiner is of the opinion that a personal assault(s) occurred, then the examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD and major depressive disorder, or any other acquired psychiatric disorder, diagnosed during or proximate to the claim, as a result of such assault(s) in service.

Whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder, diagnosed during or proximate to the claim, (including PTSD, major depressive disorder as well as psychiatric disorders for any currently prescribed psychotropic medication) had its onset in service or is otherwise etiologically related to the Veteran's service, other than as a result of a personal assault, to include consideration of the Veteran's lay statements of record.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



